DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 6, line 2 through page 7, line 12, filed 12 January 2021, with respect to the rejection of claim 17-24 and 26-40 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 112
3.	The rejection of claims 17-24 and 26-37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 17-24 and 26-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/142254 (hereafter WO ‘254)(using US 10,637,109 as translation)(hereafter US ‘109)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art 
Claim 17:	WO ‘254 in Figures 1-8 discloses a3 battery pack (600) for a handheld power tool (300), the battery pack comprising:
a battery pack housing (11);
at least one cell holder (600) for housing at least one battery cell (400); and
a battery pack electronics unit (800) that includes at least one flexible circuit board (812), wherein the at least one flexible circuit board is positioned partially between the at least one cell holder and the battery pack housing,
wherein the at least one flexible circuit board (812) has at least one contact (840) which corresponds to the at least one battery cell, wherein the at least one contact includes at least one bendable contact tongue (842) situated opposite one another, wherein the at least one bendable contact tongue is inserted into an opening 
Claim 18:	WO ‘254 discloses that the circuit board is bendable (See US ‘109, col. 8: 61-64).
Claim 19:	WO 254 discloses that the flexible circuit board, in at least some regions, has a bending stiffness such that, in an installed state of the circuit board, the circuit board can be deformed to include one or more bending deformations (US ‘109, col. 8: 3- col. 9: 8).
Claim 20:	    WO ‘254 discloses that the flexible circuit board, in at least some regions, has a bending stiffness such that, in an installed state of the circuit board, a midplane of the circuit board can be deformed by an angle relative to an original position, thereby forming a bending deformation (US ‘109, col. 9: 33- col. 10: 12).
Claim 21:	WO ‘254 discloses that the angle has a value between 10° and 200° (US ‘109, col. 9: 33- col. 10: 12).
Claim 22:	WO ‘254 discloses that the angle has a value between 30° and 190° (US ‘109, col. 9: 33- col. 10: 12).
Claim 23:	WO ‘254 discloses that the angle has a value of 180° (US ‘109, col. 9: 33- col. 10: 12).
Claim 24:	WO ‘254 discloses that contact is configured to electrically contact the respective battery cell for individual voltage monitoring of the respective battery cell (US ‘109, col. 7: 65-col. 8: 8).
Claim 26:	WO ‘254 discloses that the contact tongue is insertable with a tool into the opening in the at least one cell holder (US ‘109, col. 9: 53-60).
Claim 27:	WP ‘254 disclose that the      contact tongue is elastically deformable to form a region of bending deformation that includes a contact surface, the contact surface defining a mechanical weak point of the flexible circuit board (US ‘109, col. 10: 15-21). 
Claim 28:	    WO ‘254 discloses that the contact tongue is elastically deformable to thereby reduce a contact surface in a region at which the contact tongue is elastically deformed (see US ‘109, col. 8: 54-col. 10:12).
Claim 29: 	WO ‘254 discloses that the contact surface is a metal surface that is at least partially electrically insulated by a protective layer at least in the region at which the contact tongue is elastically deformed (US ‘109, col. 10: 15-21). 
Claim 30:	WO ‘254 discloses that the cell holder has at least one opening (605) for guiding the contact tongue through into the cell holder (US ‘109, col. 9: 53-60). 
Claim 31:	WO ‘354 discloses one or more of the at least one battery cell (410), wherein the contact tongue is clamped, welded, or soldered to a respective one 
Claim 32:	WO ‘254 discloses the contact is formed as two bendable contact tongues (842) situated opposite each other.
Claim 33:	WO ‘254 discloses that the flexible circuit board includes two or more of the following: one or more actuating elements, one or more indicator lights, and one or more temperature sensors (US ‘109, col. 9: 18-34).
Claim 34:	WO ‘254 discloses that the      flexible circuit board has at least one one-sided conductor structure (US ‘109, Figure 3).
Claim 35:	WO ‘254 discloses that the 
the flexible circuit board has at least one recess (816) therein;
the cell holder includes at least positioning element (604) that each engages, in an installed state, in a respective one of the at least one recess (816) thereby securing a position of the flexible circuit board (812) relative to the cell holder (600) (US ‘109, Figures 8 and 3).
Claim 36:	WO ‘254 discloses that the at least one of the following mounted on the flexible circuit board (812): one or more filter resistors, one or more LEDs, and one or more sensing devices (US ‘109, col. 9: 18-34). 
Claim 37:	WO ‘254 discloses at least one surface mounted device (SMD) mounted on the flexible circuit board (US ‘109, col. 9: 18-34). 
Claim 38:	WO ‘254 in Figures 1-8 discloses a device comprising: 

a handheld power tool (300) that includes: 
a housing that includes a handle (315); 
a mechanical interface (180);
a drive motor in the housing and configured to drive the mechanical interface (col. 5: 11-20); and 
a first electronics unit (810) in the housing;
wherein the battery pack (100) is detachably connected to the housing and is electrically connected to the handheld power tool in an installed state in which the battery pack is connected to the housing (col. 6: 62-col. 7: 11),
wherein the battery pack includes:
a battery pack housing (11);
at least one cell holder (600) for housing at least one battery cell; and
a battery pack electronics unit (800) that includes at least one flexible circuit board (812), wherein the flexible circuit board, in at least some regions, has a bending stiffness such that, in an installed state of the circuit board, a midplane of the circuit board is deformed by an angle relative to an original position, thereby forming a bending deformation, at least one contact which corresponds to the at least one battery cell, wherein the at least one contact includes at least one bendable contact tongue (842) situated opposite one another, wherein the at least one bendable contact tongue is inserted into an opening (605) of the at least one cell holder such that the at least 
Claim 39:	WO ‘254 discloses that the contact tongue (842) is positioned between the battery cell (400) and the cell holder (600).
Claim 40:	WO ‘254 discloses that the flexible circuit board (812) is directly connected to the individual battery cell (400) via the contact tongue (842).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claim 17-24, 26-32, 34-35 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Taga (US 8,758,919) in view of Ahn (US 8,440,344).
Claim 17:	Taga in Figures 1-5 discloses a battery pack (10) for a handheld power tool (col. 2: 19-31), the battery pack comprising: 
a battery pack housing (case main body12), and a cover portion 14;
 at least one cell holder (20) for housing at least one battery cell (Se)(col. 3: 37-col. 4: 42); and 
a battery pack electronics unit (23) that includes at least one flexible circuit board (30)(col. 4: 33-col. 6: 67), wherein the flexible circuit board is positioned between the at least one cell holder and the battery pack housing,
wherein at least one flexible circuit board (30) having at least one contact (33) which corresponds to the at least one battery cell (i.e. connector C)(col. 5: 27-31), wherein the at least one contact includes at least one bendable (bendable portions W) contact tongue (41, 42)(col. 4: 53 - col. 6: 63).  See also entire document.
Taga in col. 7: 46-52 discloses “…the shape of the flexible baseplate may be appropriately changed based on the arrangement of the batteries Se and the arrangement of the electric circuit board 23.”
However, Taga does not disclose that the flexible circuit board is partially between the cell holder and the battery pack housing, and that at least one bendable tongue is inserted into an opening of the at the least one cell holder.
Ahn in Figures 1-3 discloses a flexible printed circuit board (FPCB) 140 having at least one contact tongue (150) which corresponds with a battery cell, and comprising at least one bendable tongue (connector 121) inserted into an opening (i.e. 
Specifically, Ahn in Figure 1-3 discloses a printed circuit module comprising a connection member (contact 150) that connects the protection circuit module (140) to the batteries (110) (col. 3: 32-39). The connection members include a plurality of conductive patterns configured as a flexible printed circuit board (col. 3: 40-46). The protection circuit module (140) may be connected to the case 130 (which the Examiner has construed a cell holder) in such a manner that it is accommodated in the case or attached to the exterior of the case.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery pack of Taga in light of the teaching of Ahn such that at least open bendable tongue is inserted into an opening of the at least one cell holder.
With the modification, and in light of the teaching of Ahn, the conductor of Taga would be connected to the end of the positive and negative terminals of the batteries, and the leading end portions 33 of Taga would be bent and joint to the terminals. Alternatively, as taught by Ahn, the conductors of Taga would be omitted, 
Further, with the modification, the tongue would be inserted into an opening of the at least one cell holder (of Taga) and, the flexible circuit board (of Taga) would be partially between the cell holder and the battery pack housing.
One having ordinary skill in the art would have been motivated to provide a connecting member of a secondary battery pack that would have minimized the restoring force of the connecting member and 2) a battery pack capable of improving the workability and yield (col. 1: 30-36 and col. 2: 29-41).
Claim 18:	The rejection of claim 18 is as set forth above in claim 17 wherein the Taga combination discloses that the circuit board is bendable (i.e. flexible).
Claim 19:	The rejection of claim 19 is as set forth above in claim 17 where the Taga combination discloses that the flexible circuit board, in at least some regions, has a bending stiffness such that, in an installed state of the circuit board, the circuit board can be deformed to include one or more bending deformations (see e.g. Taga, Figure 3B, bending portions W and Ahn, Figure 4-6). 
Claim 20:	The rejection of claim 20 is as set forth above in claim 17 wherein the Taga combination discloses that the flexible circuit board, in at least some regions, has a bending stiffness such that, in an installed state of the circuit board, a midplane of the circuit board can be deformed by an angle relative to an original position, 
Claim 21:	The rejection of claim 21 is as set forth above in claim 17 wherein the Taga combination discloses that the angle has a value between 10o and 200o (see e.g. Taga, 180o as per col 5: 46-52 and Ahn, Figures 4-6).
Claim 22:	The rejection of claim 22 is as set forth above in claim 17 wherein the Taga combination discloses that the angle has a value between 30o and 190o (see e.g., Taga, 180o as per col 5: 46-52 and Ahn, Figures 4-6).
Claim 23:	The rejection of claim 23 is as set forth above in claim 23 wherein the Taga combination discloses that the angle has a value of 180o (180o as per col 5: 46-52). 
Claim 24:	The rejection of claim 24 is as set forth above in claim 17 wherein the Taga combination discloses that the contact (41, 42) is configured to electrically contact the respective battery cell for individual voltage monitoring of the respective battery cell (see e.g. Taga, Figures 1, 2A and 4, contact 41, 42, and Ahn, Figure 7 and col. 6: 23-36).
Claim 26:	The rejection of 26 is as set forth above in claim 17 wherein the Taga combination, in particular, Ahn discloses a flexible circuit board that is insertable with a tool into the  opening in the at least one cell holder. 
Claim 27:	The rejection of claim 27 is as set forth above in claim 17 wherein Taga in Figure 3(B) discloses that the contact tongue (41, 42) is elastically deformable 
Claim 28:	Given that the contact tongue of the Taga combination is elastically deformable, the contact tongue of Taga anticipates a contact tongue that is elastically deformable to thereby reduce a contact surface in a region at which the contact tongue is elastically deformed. 
Claim 29:	The rejection of claim 29 is as set forth above in clam 17 wherein Taga discloses that the contact surface (41, 42) is a metal surface that is at least partially electrically insulated by a protective layer (i.e. an electrical insulation material) at least in the region at which the contact tongue is elastically deformed (col. 4: 54-63)(see also Ahn, Figures 4-6). 
Claim 30:	The rejection of claim 30 is as set forth above in claim 17 wherein the Taga combination, in particular, Ahn discloses that the cell holder (case 130) has at least one opening for guiding the contact tongue through into the cell holder. 
Claim 31:	The rejection of claim 31 is as set forth above in claim 17 wherein Ahn in Figures 1 and 3 discloses one or more of the at least one battery cell (110), wherein the contact tongue (121) is connected (which renders obvious a clamp) clamped, to a respective one of the one or more battery cells (110), thereby providing the electrical contact between the respective contact and the respective battery cell. 
Claim 32:	The rejection of claim 32 is as set forth above in claim 17 wherein Taga in Figure 3(B) further discloses that the contact (30) is formed as two bendable contact tongues (41, 42) situated opposite each other. 
Claim 34:	The rejection of claim 34 is as set forth above in claim 17 wherein Taga in Figure 5(B) further discloses that the flexible circuit board (30) has at least one one-sided conductor structure (i.e. conductive/signal lines 31)(col. 4: 34-63 and col. 5: 21-31).  
Claim 35:	 The rejection of claim 35 is as set forth above in claim 17 wherein the Taga combination, in particular, Ahn discloses that the flexible circuit board (121) has at least one recess therein; and,
the cell holder (30) includes at least positioning element that each engages, in an installed state, in a respective one of the at least one recess thereby securing a position of the flexible circuit board relative to the cell holder (i.e. Ahn discloses that the flexible circuit board (121) is connected to the battery terminal in a recess formed between the battery and the case, wherein “connected to” renders obvious a positioning elements in the recess.
Claim 39:	The rejection of claim 39 is as set forth above in claim 17 wherein Ahn further discloses that the contact tong (121) is position between a battery (110) and a cell holder (30)
Claim 40:	The rejection of claim 40 is as set forth above in claim 17 wherein 
.

9.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Taga (US 8,758,919) in view of Ahn (US 8,440,344) as applied to claim 17 above, and further in view of  Hanauer et al. (US 20020182480), and further in view of Rozycki et al. (US 8,708,619)
Taga and Ahn are as applied, argued, and disclosed above, and incorporated herein.
Claim 33:	 The Taga combination does not disclose that the flexible circuit board includes two or more of the following: one or more actuating elements, one or more indicator lights, and one or more temperature sensors. 
Hanauer et al. disclose a flexible circuit board (14) that includes one or more temperature sensors (paragraphs [0004] and [0016]). See also entire document.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible circuit board of the Taga combination by incorporating the temperature sensors of Hanauer et al.
One having ordinary skill in the art would have been motivated to make the modification to provide temperature sensors that, when engaged with the battery containers, would have monitored the temperature of each battery container during 
The Taga combination does not disclose that the flexible circuit board includes two or more of the following: one or more actuating elements, and one or more indicator lights.
Rozycki et al. (US 8,708,619) discloses a circuit board that includes an actuator (140)(col. 3: 24-37).
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible circuit board of the Taga combination by incorporating the actuator of Rozycki et al.
One having ordinary skill in the art would have been motivated to make the modification to provide an actuator that would have controllably operated the tool (drill).

10.	Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Taga (US 8,758,919) in view Ahn (US 8,440,344) as applied to claim 17 above, and further in view of  Hanauer et al. (US 20020182480).
Taga and Ahn are applied, argued, and disclosed above, and incorporated herein.
Claim 36:	 The Taga combination does not disclose at least one of the following mounted on the flexible circuit board: one or more filter resistors, one or more LEDs, and one or more sensing devices. 
Hanauer et al. disclose a flexible circuit board (14) that includes one or more sensing devices (e.g., temperature sensors) (paragraphs [0004] and [0016]). See also entire document.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible circuit board of the Taga combination by incorporating the sensing devices (temperature sensors) of Hanauer et al.
One having ordinary skill in the art would have been motivated to make the modification to provide temperature sensors that, when engaged with the battery containers, would have monitored the temperature of each battery container during operation (paragraph [0022]), thus ensuring consistent heat transfer conditions and reliable temperature readings.
Claim 37:	The Taga combination does not disclose at least one surface mounted device (SMD) mounted on the flexible circuit board. 
Hanauer et al. disclose a flexible circuit board (14) that includes at least one surface mounted device (e.g., temperature sensors) (paragraphs [0004] and [0016]). See also entire document.

One having ordinary skill in the art would have been motivated to make the modification to provide temperature sensors that, when engaged with the battery containers, would have monitored the temperature of each battery container during operation (paragraph [0022]), thus ensuring consistent heat transfer conditions and reliable temperature readings.

11. 	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20060164032) in view of Taga (US 8,758,919), and further in view of Ahn (US 8,440,344). 	
Claim 38: 	Johnson et al. disclose a device comprising:
a battery pack; and
a handheld power tool (34, in Figure 11 A) that includes:
a housing (182) that includes a handle;
a mechanical interface (186);
a drive motor (184) in the housing and configured to drive the mechanical interface;

wherein the battery pack is detachably connected to the housing and is electrically connected to the handheld power tool in an installed state in which the battery pack is connected to the housing (paragraphs [0130] and [0134]). See also entire document.
Johnson et al. do not disclose that the battery pack includes: 
a battery pack housing;
at least one cell holder for housing at least one battery cell; and a battery pack electronics unit that includes at least one flexible circuit board, at least one contact which corresponds to the at least one battery cell wherein the at least one contact includes at least one bendable contact tongue situated opposite one another, wherein the at least one bendable contact tongue is inserted into an opening of the at least one cell holder.
Taga in Figures 1-5 discloses a battery pack (10) for a handheld power tool (col. 2: 19-31), the battery pack comprising: 
a battery pack housing (12);
 at least one cell holder (20) for housing at least one battery cell (Se)(col. 3: 37-col. 4: 42); and 
a battery pack electronics unit that includes at least one flexible circuit board (30)(col. 4: 33-col. 6: 67),

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the battery pack of Johnson et al. with the battery pack of Taga.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery pack that would have compactly stored a plural number of signal lines in the battery pack, thus preventing enlargement of size of the battery pack (col. 1: 40-44 and col. 7: 1-40).
The Taga combination, in particular, Taga in col. 7: 46-52 discloses “…the shape of the flexible baseplate may be appropriately changed based on the arrangement of the batteries Se and the arrangement of the electric circuit board 23.”
However, the Taga combination does not disclose that at least one bendable tongue is inserted into an opening at the least one cell holder such that the at least one contact is clamped between a wall of the at least open cell holder and the at least one battery cell.
Ahn in Figures 1-3 discloses a flexible printed circuit board (FPCB) 140 having at least one contact tongue (150) which corresponds with a battery cell, and comprising at least one bendable tongue (connector 121) inserted into an opening (i.e. 
Specifically, Ahn in Figure 1-3 discloses a printed circuit module comprising a connection member (contact 150) that connects the protection circuit module (140) to the batteries (110) (col. 3: 32-39). The connection members include a plurality of conductive patterns configured as a flexible printed circuit board (col. 3: 40-46). The protection circuit module (140) may be connected to the case 130 (which the Examiner has construed a cell holder) in such a manner that it is accommodated in the case or attached to the exterior of the case.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery pack of Taga in light of the teaching of Ahn such that at least open bendable tongue is inserted into an opening of the at least one cell holder.
With the modification, and in light of the teaching of Ahn, the conductor of Taga would be connected to the end of the positive and negative terminals of the batteries, and the leading end portions 33 of Taga would be bent and joint to the terminals. Alternatively, as taught by Ahn, the conductors of Taga would be omitted, 
Further, with the modification, the tongue would be inserted into an opening of the at least one cell holder (of Taga) such that the at least one contact is clamped (i.e. held tightly) between a wall of the at least open cell holder and the at least one battery cell
and, the flexible circuit board (of Taga) would be partially between the cell holder and the battery pack housing.
One having ordinary skill in the art would have been motivated to provide a connecting member of a secondary battery pack that would have minimized the restoring force of the connecting member and 2) a battery pack capable of improving the workability and yield (col. 1: 30-36 and col. 2: 29-41).

Examiner Correspondence
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/Thomas H. Parsons/Examiner, Art Unit 1729  

 /ULA C RUDDOCK/ Supervisory Patent Examiner, Art Unit 1729